                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


LATOYA PERRY,

                 Plaintiff,
           v.                                Case No. 19-10142
                                             Hon. Terrence G. Berg
MICHAEL C. MARTIN, et al.,

                 Defendants.


        OPINION AND ORDER OF SUMMARY DISMISSAL
                  WITHOUT PREJUDICE
     Plaintiff is a federal inmate confined at the Federal Correctional
Institution in Tallahassee, Florida. On January 22, 2019, Magistrate

Judge R. Steven Whalen signed an order of deficiency, requiring plain-

tiff to provide an application to proceed without prepayment of fees and
costs, an authorization to withdraw from her trust fund account, a

signed certification of her prison trust account from an authorized pris-

on official, and a current computerized trust fund account showing the

history of the financial transactions in plaintiff’s institutional trust fund

account for the past six months. Alternatively, the order allowed plain-

tiff to pay the $350.00 filing fee, plus the $50.00 administrative fee, in

full. Plaintiff was given thirty days to comply with the order.




                                     1
     On February 19, 2019, Plaintiff provided this Court with a copy of

the application to proceed without prepayment of fees. Plaintiff, howev-

er, has failed to provide this Court with a written authorization to

withdraw funds from her prison trust fund account. Plaintiff also failed
to file a certified trust account statement, nor did she provide the court

with a current computerized trust fund statement of account showing

the history of the financial transactions in her institutional trust fund
account for the past six months.

     28 U.S.C. § 1915(a)(2) requires a prisoner who wishes to proceed

without prepayment of fees and costs in a civil complaint in federal

court to file a certified copy of the trust fund account statement for that

prisoner for the six month period immediately preceding the filing of

the complaint or notice of appeal, obtained from the appropriate official
of each prison at which the prisoner is or was confined. See McGore v.

Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997).

     If an inmate who does not pay the full filing fee fails to provide an

affidavit of indigency or a certified trust account statement, the district

court must notify the prisoner of the deficiency and the prisoner will

then have thirty days from the date of the deficiency order to correct the

error or to pay the full filing fee. Id. at 605. If the inmate fails to comply

with the district court’s directions, “[t]he district court must presume

that the prisoner is not a pauper and assess the inmate the full amount


                                      2
of fees.” Id. The district court must then order that the case be dis-

missed for want of prosecution. Id.

     Plaintiff’s application to proceed without prepayment of fees and

costs is initially deficient because she failed to file an authorization to
withdraw funds. The moment plaintiff filed her complaint, she became

responsible for the filing fee, and she waived any objection to the with-

drawal of funds from her prison trust fund account to pay court fees and
costs. Id. at 605. Plaintiff’s application to proceed without prepayment

of fees or costs is deficient and subject to dismissal because it lacks the

requisite authorization form. See Lindsey v. Roman, 408 F. App’x 530,

533 (3d Cir. 2010).

     Plaintiff’s complaint is also subject to dismissal because she failed

to correct the deficiency by providing the Court with a certified account
statement as well as a copy of her computerized prison trust fund ac-

count for the past six months. See Davis v. United States, 73 F. App’x

804, 805 (6th Cir. 2003).

     The Court dismisses the complaint without prejudice for want of

prosecution based upon plaintiff’s failure to fully comply with the defi-

ciency order. See, e.g., Erby v. Kula, 113 F. App’x 74, 75–76 (6th Cir.

2004).

     Accordingly, the Court DISMISSES WITHOUT PREJUDICE

the complaint under 28 U.S.C. § 1915(a)(1) and (b)(1) and (2) for failure

to comply with the filing requirements of the Prison Litigation Reform
                                      3
Act. Nothing in this order precludes plaintiff from filing a new civil

rights complaint under a new case number so long as she pays the filing

and administrative fees or provides the complete and correct infor-

mation necessary to proceed without prepayment of fees.




     SO ORDERED.
                           s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE

Dated: March 13, 2019




                        Certificate of Service
      I hereby certify that this Order was electronically submitted on
March 13, 2019, using the CM/ECF system, which will send notification
to each party, and was served on unrepresented parties via postal mail.


                                       s/A. Chubb
                                       Case Manager




                                   4
